          Case 4:15-cv-01696-YGR Document 635 Filed 11/08/18 Page 1 of 2



1    DANIEL LOW, SBN 218387
     dlow@kotchen.com
2    DANIEL KOTCHEN (pro hac vice)
     dkotchen@kotchen.com
3    MICHAEL von KLEMPERER (pro hac vice)
     MvK@kotchen.com
4    LINDSEY GRUNERT (pro hac vice)
     lgrunert@kotchen.com
5    AMY ROLLER (pro hac vice)
     aroller@kotchen.com
6    KOTCHEN & LOW LLP
     1745 Kalorama Road NW, Suite 101
7    Washington, DC 20009
     Telephone: 202.471.1995
8
     Attorneys for Plaintiffs and the Class
9
                                  UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11                                     OAKLAND DIVISION
12
                                                           Case No. 4:15-cv-01696-YGR (SK)
13    CHRISTOPHER SLAIGHT, et al.,

14                                                         CLASS ACTION
                             Plaintiffs,
             v.
15                                                         PLAINTIFFS’ TRIAL RELATED TRANSCRIPT
                                                           FOR VIDEO DEPOSITION
16    TATA CONSULTANCY SERVICES, LTD.,
                                                           Complaint Filed: April 14, 2015
17                           Defendant.
                                                           Trial Date: November 5, 2018
18
19
20
21
22
23
24
25
26
27
28


     PLS.’ TRIAL RELATED TRANSCRIPT FOR VIDEO DEPOSITION                         No. 4:15-cv-01696-YGR (SK)
          Case 4:15-cv-01696-YGR Document 635 Filed 11/08/18 Page 2 of 2



1           Pursuant to the Court’s Pretrial Order No. 1 (Dkt. #431), Plaintiffs hereby submit as exhibit
2    A a copy of the portions of the deposition transcript of Nasser Nahshal shown today in Court.
3
4
5

6    Dated: November 8, 2018                                   Respectfully submitted,

7                                                              By: /s/ Daniel Kotchen
                                                               Daniel Kotchen (pro hac vice)
8                                                              Daniel Low (SBN 218387)
                                                               Michael von Klemperer (pro hac vice)
9                                                              Lindsey Grunert (pro hac vice)
                                                               Amy Roller (pro hac vice)
10                                                             KOTCHEN & LOW LLP

11                                                             Attorneys for Plaintiffs and the Class

12
13
                                        CERTIFICATE OF SERVICE
14
            I hereby certify that a true and correct copy of the foregoing was served on all counsel of
15
     record by electronic service through the Clerk of the Court’s CM/ECF filing system.
16

17   Dated: November 8, 2018                                            By: /s/Daniel Kotchen
                                                                           Daniel Kotchen
18
19

20
21
22
23
24
25
26
27
28

                                                           1
     PLS.’ TRIAL RELATED TRANSCRIPT FOR VIDEO DEPOSITION                             No. 4:15-cv-01696-YGR (SK)
